Order entered March 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01128-CR

                     GRACIANI ALEXANDER CANALES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-34986-R

                                           ORDER
       Before the Court is appellant’s March 5, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed on or before April 4,

2019. Appellant is cautioned that further extensions are disfavored.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE